Warner, Chief Justice.
This was an action brought by the plaintiffs against the defendants on a guardian’s bond. It appears from the record, by the sheriff’s return, that one of the defendants was not to be found, and the plaintiffs discontinued their suit as to that defendant, and thereupon the defendants, as the bill of exceptions states, filed their plea in abatement, which is of file and of record in said court, and that the plaintiffs demurred to the same, which demurrer was sustained by the court, and the defendants excepted. There is no plea in abatement contained in the record or attached to or set forth in the bill of exceptions. What facts were alleged therein we do not know, aud have no means of ascertaining, except by the general statement of counsel who argued the case, we consequently cannot determine whether the court erred in sustaining the demurrer to the plea or not.
Let the judgment of the court below be affirmed.